CAUSE NO.l206U6-R


                                                  James A.Buntyn
                                                  #1815419
                                                  olunsky Unit
                                                  3872FM350 South
                                                  Liviugston,Texas 7'1351
 Abel Acosta
Court of Criminal Appeals
P.O.Box 12308
Capitol Station
Austin,Texas 78711
    I




                Inclosed   Please find Motion for Mandamus to be filed

inthe   court     of   criminal   appeals.     Thank you for placing it on

the docket.


                                                             RECEIVED IN
                                  Sincerely.          COURT OF CRIMINAL APPEALS



                                                              DEC 07 2015


                                                           Abel Acosta, Clerk
                                       CAUSE NO.l20606-R
                                   COuRT OF CRIMINAL APPEALS               ...~~0 \~ S'~~p..\,S
                                         AUS'r IN TEXAS               ~~C~\~\~p..\, ~
                                                                        fC~~
                                                                ~~'\0
                                                              co
RELA'fOR:
JAMES ANTHONY,BUNTYN
'I'DCJ # 1815419
vs.
THE STATE 0~ TEXAS



                       MO~ION:FOR  ORDER MANDAMUS ONDER TEXAS
                        CRIMINAL CODE OF PPROCEDURE ART 4.04

     TO THE HONORABLE COURT OF CRIMIAL APPEALS

comes       now    James          Anthony,Buntyn       the    pro   se relator ana would

move this court as follows:

                                                 I .

                                           JURISDICTION

 UNDER       THE       TEXAS       CODE    OF CRIMINAL       RO~EDURE   ARTICLE 4.04'tnis

court       holds Jurisdictionb to issue and mandamus under the motion

brought       heretoand            the relator James Anthony,Buntyn will present

the foLLowing.

                                                 II.

                                           SHOW OF CAUSE

 (SEE       EXHIBIT          A    ATTACHED)     The    District      Court Clerk ofOrange

County       'l'exas     801       W.Division     Ave.Orange        County Texas 77630 in

cause       no.l20606-R            was aid a sum of $469.00Dollars and zero cent

to    pay     to       the       order    of   Orange County District Court for DNA

TESTING       (DC)       TEXAS CODE OF CRIMINAL PROCEDURE art 64.01.-64.03.

parental testing pateinity DNA TESTING.
                                                  l I I.

         Where        the Court charged $469.00 the balance due fee was ppaid

and now the court refuses to adJudicate the parental DNA TEASTING

FOR PATERNITY TEST.

                                                    IV.

                                            REQUESTED RELIEF

 Wheretore             prem1ses           considered        the   relator   prays   this court

Order            by    Mandamus           that the Drange County Texas Court in cause

no.l20606-R Adjudicate DNA TESTING.

                                          UNSWORN DECLARATION

 CIVIL PPRACTICE AND REMEDIES CODE SECTION 132.000-132.003

     I     James       Anthony,9unt1n#l815419                 whom   is the relator and whom

is        confined          at     the · pdlunsky          unit 3~72 FM350 South Livingston

Texas        77351 -do swear under penalty of perjury that the following

and        foregoing             motion     for mandamus under Texas Code of criminal

procedure             Art        4.04     and its exhibits a and the         cont~nts   therein

ar true and correct.

EXECUTED THIS DAY oN                    2-~ oF Nov. 20l5A.D.




                                                             S/J~-(3,~




                                                       2
                .                                                      .
                                                                                                                                                               qy-·
                                                                   .

10'/2.2/.12 15.:23 :.4~ ORANGE COUNTY DISTR~CT CLERK SCANNED BY JUANITA
                                                                                                                                ...
                    ·Bill of Costs (Criminal)                                                                                                                           EXHIBIT                  A

                      BILL OECOSTS
                               •
                      James Anthony Buntyn                                                                                            VICKIE EDGERLY, District Clerk
                      140 O'cohnor                                                                                                    Orange County, Texas
                      Bridge City, TX 77611                                                                                           801 W Division Ave
                                                                                                                                      Orange, Texas 77630

                      THE STATE              O,F.__TEXAS VS James Anthony Bunt)·n
                          ,;.1"1......... ..
           .,_; ..... 'h'\.   ~~ .............      ... ~   -~ ~···_,__    .~   .!- .,:,.. .   •




                                                                                                               CAUSE NO. 120606-R
                                   _,_~
                                             '        .
                                                 ~"'.~ ~·                   . ..
                                                 'coMB CRT COST~ CR$133.00 ,                                                          $133.00
                                                  COURTHOUSE SEC FUND $5.00-                                                          $5.00
                                                  COURT RELATED PURPOSE FEE'·                                                         $6.00
                                                   DISTRICT CLERK FEES - $40.00                                                       $40.00
                                                  DNA TESTING (DC)                                                                    $250.00
                                                  FINES                                                                               .$0.00
                                                   INDIGENT DEFENSE FEE                                                                $2.00
                                                 :·JURY SERVICE FEE                                                                    $4.00
                                                  REC MGMT PRES FUND (CR)                                                              $22.50
                                                   REC MGMT PRES FUND(CLK-R)                                                           $2.50
                                                  DC TECH FEE             .                                                            $4.00


                                                                                         •,,
                                                   Total Cost.                                            '   ..~ ·.   .....          $469.00

                                                   Total Paid                                                                         so.oo
        ·r···
                                                   Balance Due                                                                        $469.00

                     THE STATE OF TEXAS .
                     COUNTY OF ORANGE

                               I, VICKIE EDGERLY, Clerk of the District Court in and for Orange County, Texas do hereby
                     certify that the above is a correct Bill of Costs incurred in the above number and entitled case to this date.
                               IN WITNESS WHEREOF, I hereto affix my signature and.seal of office in Orange, Texas this
                     October 22,2012.
                                                                              VICKIE EDGERLY, District Clerk




                                                   Wc accept th e ,..o II owmg:
                                                                            ·
                                                                                                               ~~~     ·:~
                                                                                                                         ·. ·                         ..       ·'"''''
                                                                                                                                                                        :\''''"'lfllllltJt .
                                                                                                                                                               . . . . Cl'STR/,...
                                                                                                                                                                         \     v,::'"'·
                                                                                                                                                                                    '•,.

                                                                                                       I:MLIIeil                                           l;~)··················\t~
                                                                                                                                                           §:z:                                :-{;
                                                                                                       ~
                                                                                                       ~
                                                                                                       mr~
                                                                                                                       \Iii
                                                                                                                        - ·-.. \                           =G):
                                                                                                                                                           ~~C!\
                                                                                                                                                           ~       \
                                                                                                                                                                              .            :o =
                                                                                                                                                                                          ,!.,.,§
                                                                                                                                                                                        ... 4'   s
                                                                                                   .                      ..                                \?&-ii~···~·;.,(o
                                                                                                                                                                ,..,,     1
                                                                                                                                                                                      /
                                                                                                                                                                    y. t:.,..r , . . . .
                                                                                                                                                                                  1
                                                   PLEASE INCLUDE THE CAUSE NUMBER WITH YOUR PAYMENf'''''';"'""''''''